Case 17-90181-AKM-13                                          Doc 36              Filed 03/19/19               EOD 03/19/19 17:55:13                                Pg 1 of 1




   B2100 (Form 2100 ) (12/1 )


                                            Unit                            t t                      n                  t                         t
                                            Southern                                        i ti t            Indiana

           r   onathan a        a entine and uanita a                  a entine                       o



                           TR                                R                               T       RT                        R                  RT
                                    B                F                                    or         m                   r 11                          1111( )
       r         r          r                                                     o       r          o              001( )(2) F                       B r      o
   r            r o        r                or               r         o               mr r                                                   o

       S
       S        S
                            S               I                 SS  I I
                                                             S I S III             S
                                                                                                          S e ia i ed oan Ser i in

                          m o           r                r                                                                   m o          r           ror

         m                      r                    r       o             o r         r                      o r             m (             o       )
        o                                                                                                     mo            o    m
     o SI inan ia Ser i e                                                                                                    mF
         reen a   ri e Ste
   Ir in
           o                                                                                                   o
               Fo r                 o                                                                              Fo r               o

         m                      r                    r r               r           m
        o                       (                r            rom          o )
         o SI inan ia Ser i e
           S ran in Street nd                                     oor
        itu i e
           o
               Fo r                 o



                 r         r                         o           r r                       orm   o       ro                      o                r               orr       o
               o m         o

   B             i he e                 hidotti              on a e
                      r         r / r                        r


   Pe                                   e       e e          F     o        o     00 000 or m r o m       or        o        r or o       1                 1 2         1
